Title: VIII: To John Hancock, 11 September 1777
From: Washington, George
To: Hancock, John



Sir,
Chester [Pa.] Septr 11. 1777. 12 o’Clock at Night.

I am sorry to inform you that in this days engagement we have been obliged to leave the enemy masters of the field. Unfortunately the intelligence received of the enemy’s advancing up the Brandywine, & crossing at a ford about six miles above us, was uncertain & contradictory, notwithstanding all my pains to get the best. This prevented my making a disposition adequate to the force with which the enemy attacked us on our right; in consequence of which the troops first engaged were obliged to retire before they could be reinforced. In the midst of the attack on the right, that body of the enemy which remained on the other side of Chad’s ford, crossed it, & attacked the division there under the command of General Wayne & the light troops under General Maxwell; who after a severe conflict also retired. The militia under the command of General Armstrong, being posted at a ford about two miles below Chad’s, had no opportunity of engaging. But though we fought under many disadvantages, and were from the causes above mentioned, obliged to retire; yet our loss of men is not, I am persuaded, very considerable; I believe much less than the enemys. We have also lost seven or eight pieces of cannon, according to the best information I can at present obtain. The baggage having been previously moved off is all secure; saving the mens’ blankets, which being at their backs, many of them doubtless are lost.
I have directed all the troops to assemble behind Chester, where they are now arranging for this night. Notwithstanding the misfortune of the day, I am happy to find the troops in good spirits; and I hope another time we shall compensate for the losses now sustained.

The Marquis La Fayette was wounded in the leg, & General Woodford in the hand. Divers other officers were wounded, & some slain; but the numbers of either cannot now be ascertained. I have the honor to be, Sir, your obedient h’ble servant

Go: Washington


P.S. It has not been in my power to send you earlier intelligence; the present being the first leisure moment I have had since the action.

